SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-7160 ALL AMERICAN GROUP, INC. (Exact name of registrant as specified in its charter) Indiana 35-1101097 (State of incorporation or organization) (IRS Employer Identification No.) 2831 Dexter Drive, Elkhart, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (574) 266-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Number of shares of Common Stock, without par value,outstanding as of the close of business on October 31, 2010: 36,750,083 FORM 10-Q INDEX PartI. Financial Information Page Financial Statements: Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6-17 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-28 Quantitative and Qualitative Disclosures About Market Risk 29 Controls and Procedures 29 Part II. Other Information Item 6. Exhibits 30 Signatures 31 Index to Exhibits 32 - 2 - Index All American Group, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands) September 30, December 31, Assets (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables, less allowance for doubtful receivables 2010 - $414 and 2009 - $1,234 Other receivables Refundable income taxes Inventories Prepaid expenses and other Assets held for sale Total current assets Property, plant and equipment, net Cash value of life insurance, net of loans 72 Restricted cash Other TOTAL ASSETS $ $ Liabilities and Shareholders’ Equity CURRENT LIABILITIES Accounts payable, trade $ $ Accrued income taxes Accrued expenses and other liabilities Fair value of derivative instruments - Current maturities of long-term debt Total current liabilities Long-term debt Fair value of derivative instruments - Deferred income taxes - Postretirement deferred compensation benefits Other 64 Total liabilities COMMITMENTS AND CONTINGENCIES(Note 9) SHAREHOLDERS’ EQUITY Common shares, without par value: authorized 100,000 shares; issued 2010 – 41,751 shares and 2009 – 21,257 shares Additional paid-in capital Retained earnings (deficit) ) Treasury shares, at cost, 2010 – 5,000 shares and 2009 – 5,074 shares ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ SeeNotes to Consolidated Financial Statements. - 3 - Index All American Group, Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales Products $ Delivery and set Cost of sales Products Delivery and set Gross profit (loss) Operating expenses: Selling General and administrative Gain on sale of assets, net ) (8 ) ) ) Operating loss ) Nonoperating (income) expense: Interest expense Debt extinguishment loss - - - Investment income ) Other income, net ) Loss from continuing operations before income taxes ) Income taxes, (credit) ) 34 ) ) Net loss from continuing operations ) Discontinued operations: Income (loss) from operations of discontinued entities (net of taxes of $0) ) ) Gain on sale of assets of discontinued entities (net of taxes of $0) - - - 25 Income from legal settlement (net of taxes of $0) - - - Income (loss) from discontinued operations ) ) Net income (loss) $ ) $ ) $ ) $ Earnings (loss) per share – Basic and Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) Net income (loss) per share $ ) $ ) $ ) $ Number of common shares used in the computation of earnings (loss) per share: Basic Diluted See Notes to Consolidated Financial Statements. - 4 - Index All American Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss)to net cash used in operating activities: Depreciation and amortization Amortization of discount on convertible debt - Fair value change in derivative instruments - PIK interest and penalties - Debt extinguishment loss - Net realized and unrealizedlosses on derivatives - 22 Provision for doubtful receivables, net of recoveries ) ) Gain on sale of properties and other assets, net ) ) Increase in cash surrender value of life insurance policies (2 ) ) Deferred income tax ) - Other ) ) Changes in certain assets and liabilities: Accounts receivable Inventories Prepaid expenses and other ) Accounts payable, trade ) Income taxes – accrued and refundable ) Accrued expenses and other liabilities ) ) Net cashused in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of properties and other assets Investments in life insurance policies Purchases of property and equipment ) ) Release of restricted cash and other Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short-term borrowings - Payments of short-term borrowings - ) Proceeds from long-term debt Payments of long-term debt ) ) Proceeds from borrowings on cash value of life insurance policies - Issuance of common shares under stock incentive plans 7 19 Purchases of common shares for treasury - ) Net cashprovided by financing activities Decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ See Notes to Consolidated Financial Statements. - 5 - Index All American Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.BASIS OF PRESENTATION. The condensed consolidated financial statements have been prepared by All American Group, Inc. (“the Company”), without audit, in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. Management believes the disclosures made in this document are adequate so as not to make the information presented misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements, taken as a whole, and read in conjunction with these notes, contain all adjustments which are of a normal recurring nature necessary to present fairly the financial position of the Company as of September 30, 2010, and the results of its operations and cash flows for the interim periods presented. Operating results for the nine-month period ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Management recommends that these condensed financial statements be read in conjunctionwith the financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2009. - 6 - Index 2.SEGMENT INFORMATION. The Company has determined that its reportable segments are those that are based on the Company's method of internal reporting, which disaggregates its business by product category. The Company's two reportable segments are Specialty Vehicles and Housing. The Company evaluates the performance of its segments based primarily on net sales and pre-tax income and allocates resources to them based on performance. There are no inter-segment revenues. The Company allocates certain corporate expenses to these segments based on three dimensions: revenues, subsidiary structure and number of employees. Differences between reported segment amounts and corresponding consolidated totals represent corporate income or expenses for administrative functions and income, debt expenses, costs or expenses relating to property and equipment that are not allocated to segments. The table below presents information about the segments, used by the chief operating decision maker of the Company for the three and six-month periods ended September 30 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net sales Specialty vehicles $ Housing Consolidated total $ Gross profit Specialty vehicles $ ) Housing ) Other reconciling items - (7 ) - ) Consolidated total $ ) $ ) $ $ ) Operating expenses Specialty vehicles $ Housing Other reconciling items Consolidated total $ Operating income (loss) Specialty vehicles $ (6 ) $ ) $ $ ) Housing ) Other reconciling items ) Consolidated total $ ) $ ) $ ) $ ) September 30, December 31, Total assets Specialty vehicles $ $ Housing Corporate and other reconciling items Consolidated total $ $ - 7 - Index 3.INVENTORIES. Inventories consist of the following (in thousands): September 30, December 31, Raw materials Specialty vehicles $ $ Housing Other - 14 Consolidated total Work in process Specialty vehicles Housing Consolidated total Improved lots Housing Consolidated total Finished goods Specialty vehicles 85 Housing Consolidated total Consolidated total $ $ 4.LONG-TERM ASSETS. Property, Plant and Equipment Property, plant and equipment consist of the following (in thousands): September 30, December 31, Land and improvements $ $ Buildings and improvements Machinery and equipment Transportation equipment Office furniture and fixtures Total Less, accumulated depreciation Property, plant and equipment, net $ $ At September 30, 2010, and December 31, 2009, the Company had $4.7 million classified in assets held for sale.These assets were available and listed for sale.These assets consisted of former Housing Segment property and buildings, including the former manufacturing facility in Zanesville, Ohio that was consolidated into a larger Indiana manufacturing plant, plus a warehouse and office building in Decatur, Indiana.Also included is a former RV paint facility located in Elkhart, Indiana that the Company sold on December 5, 2007 for $2.9 million consisting of cash of $0.3 million and a $2.6 million secured note that was due in full December 2008.Due to the default on the secured note, the property reverted back to the Company during the third quarter of 2009. - 8 - Index 4.LONG-TERM ASSETS, Continued. Joint Venture – Note Receivable In December 2007, the Company entered into an agreement to produce ADA compliant low floor accessible buses for ARBOC Mobility, LLC, a marketer of specialized transit and shuttle buses designed for users with mobility challenges. This bus incorporates patent pending technologies provided by ARBOC Mobility. In connection with the agreement with ARBOC Mobility, LLC, the Company agreed to finance up to $1.0 million of start up cash requirements. As of September 30, 2010, theCompany has a note receivable of $0.9 million due from ARBOC Mobility, LLC for start up cash requirements. The note is on a month-by-month basis and bears interest at the rate of 1% per month on the principal balance. The note is included in other receivables on the Consolidated Balance Sheet at a net amount of $0.6 million after write-down for the Company’s portion of joint venture losses to date. The Company has a 30% interest in this entity and therefore accounts for this investment on the equity basis. Related party transactions with ARBOC Mobility, LLC include sales of $6.0 million and $18.0 million, respectively, for the three and nine-month periods ending September 30, 2010 and of $3.8 million and $7.0 million for the corresponding periods of 2009. Outstanding accounts receivable were approximately $1.7 million at September 30, 2010 and December 31, 2009. 5.ACCRUED EXPENSES AND OTHER LIABILITIES. Accrued expenses and other liabilities consist of the following (in thousands): September 30, December 31, Wages, salaries, bonuses and commissions and other compensation $ $ Warranty Insurance-products and general liability, workers compensation, group health and other Customer deposits and unearned revenues Interest Sales and property taxes Other current liabilities Total $ $ Changes in the Company's warranty liability during the three and nine-month periods ended September 30 were as follows (in thousands): Three Months Ended NineMonths Ended September 30, September 30, Balance of accrued warranty at beginning of period $ Warranties issued during the period and changes in liability for pre- existing warranties Settlements made during the period ) Balance of accrued warranty at September 30 $ At September 30, 2010 warranty reserves include estimated amounts related to recreational vehicle warranty obligations retained by the Company after the sale of the recreational vehicle business in December 2008.The $10.0 million indemnity escrow account created as a result of the recreational vehicle business asset sale, which at September 30, 2010 has a balance of $2.8 million (see Note 11, Restricted Cash) is included in restricted cash at September 30, 2010, andis subject to reduction to pay for the recreational vehicle warranty obligations retained by the Company. - 9 - Index 6.COMPREHENSIVE INCOME (LOSS). The changes in the components of comprehensive income (loss) for the three and nine months ended September 30 are as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ ) $ ) $ ) $ Unrealizedloss on securities - ) - - Unrealized gains on cash flow hedges, net of taxes - 9 - 22 Comprehensive income (loss) $ ) $ ) $ ) $ As of September 30, 2009 the accumulated other comprehensive income, net of tax, relating to deferred losses on cash flow hedges was ($53,000). In October 2009, the interest rate swap agreement with a notional amount of $1.8 million that was used to convert the variable interest rates on an industrial development revenue bond to a fixed rate was terminated and paid. 7.EARNINGS PER SHARE AND COMMON STOCK MATTERS. Basic earnings per share are based on the weighted average number of shares outstanding during the period. Diluted earnings per common shareare based on the weighted average number of shares outstanding during the period, after consideration of the dilutive effect of stock options and awards and shares held in deferred compensation plans. Basic and diluted earnings per share for the three and nine-month period ended September 30 were calculated using the average shares as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Numerator: Net income (loss) available to common stockholders $ ) $ ) $ ) $ Denominator: Number of shares outstanding, end of period: Weighted average number of common shares used in basic EPS Effect of dilutive securities - - - 19 Weighted average number of common shares used in dilutive EPS For the quarters ending September 30, 2010 and 2009, 76,200 and 78,900 sharesof outstanding stock options respectively, were not included in the computation of diluted earnings per share because their exercise price was greater than the average market prices for the respective periods and their inclusion would have been antidilutive. Share Repurchase Programs Periodically, the Company has repurchased its common stock as authorized by the Board of Directors. Under the repurchase program, common shares are purchased from time to time, depending on market conditions and other factors, on the open market or through privately negotiated transactions. During August 2006, the Company announced that the Board of Directors had authorized a share repurchase of up to one million shares. During the first quarter of 2009, the Company repurchased 24,914 shares for a total cost, including commissions, of $46,993. At September 30, 2010, there are 931,071 shares remaining authorized for repurchase by the Board of Directors. - 10 - Index 8.INCOME TAXES. As of the beginning of fiscal year 2010, the Company had unrecognized tax benefits of $2.0 million including interest and penalties.During the 1st quarter of 2010, the Company reached a settlement with the IRS with respect to its appeal of the disallowance of Federal Research & Experimentation tax credits for the years 1999 to 2004.As a result of this settlement, unrecognized tax benefits were reduced $1.7 million. During the 3rd quarter of 2010 the Company determined as a result of this settlement $0.3 million of state Research & Experimentation credits from 1999 through 2004 were no longer available.Through the nine-month period ending September 30, 2010 the Company also recognized a net tax benefit in the amount of $0.2 million resulting from several miscellaneous adjustments such as federal and state tax payables and receivables, and deferred tax liabilities. The Company is subject to periodic audits by U.S. federal and state taxing authorities.In 2006, the Internal Revenue Service (IRS) commenced an examination of the Company’s U.S. income tax returns specifically for the purpose of reviewing claims for Research and Experimentation credits for the years 1999 through 2004. The audit of these claims has been concluded and a settlement was concluded during the first quarter. The settlement of this audit resulted in $0.3 million in interest income being recorded in the first quarter of 2010. For the majority of tax jurisdictions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for years prior to 2004. The ability to use net operating loss carryforwards to offset future taxable income is dependent on a number of factors and complex regulations.Certain limitations may be placed on net operating loss carryforwards as a result of “changes in control” as defined in Section382 of the Internal Revenue Code.Generally, after a change in control, a corporation cannot deduct NOL carryforwards in excess of the Section 382 limitation. Due to these “change in ownership” provisions, utilization of NOL carryforwards may be subject to an annual limitation regarding their utilization against taxable income in future periods. The Company has not performed a Section 382 analysis, however management believes that certain changes in controlmay have occurred which may result in limitations onutilization of its net operating loss carryforwards. The Company has established a full valuation allowance against the deferred tax assets because, based on the weight of available evidence including continued operating losses, it is more likely than not thatnot all of the deferred tax assets will be realized. 9.COMMITMENTS AND CONTINGENCIES. Obligation to Purchase Consigned Inventories The Company obtains certain of its vehicle chassis for its bus products directly from an automobile manufacturer under a converter pool agreement. The agreement generally provides that the manufacturer would provide a supply of chassis at the Company's production facilities under the terms and conditions as set forth in the agreement. Chassis are accounted for as consigned inventory until assigned to a unit in the production process. At that point, the Company is obligated to purchase the chassis and it is recorded as inventory. The Company also has a bailment agreement with an automobile dealer providing for a similar consignment arrangement. At September 30, 2010 and December 31, 2009, chassis inventory, accounted for as consigned inventory, approximated $2.9 million and $3.0 million, respectively. Repurchase Agreements The Company was contingently liable at December 31, 2009 to banks and other financial institutions on repurchase agreements in connection with financing provided by such institutions to most of the Company's former independent dealers in connection with their purchase of the Company's recreational vehicle products. These agreements provided for the Company to repurchase its products from the financing institution in the event that they have repossessed them upon a dealer's default. The estimated maximum contingent liability, without offsets for resale, was approximately $0.4 millionat December 31, 2009. The Company was subject to buy-back claims for a limited specific time period, starting from the date of original wholesale sale. This specified time period has expired, and at September 30, 2010, the Company is no longer liable for these repurchase claims.Based on losses previously experienced under these obligations, the Company had established a reserve for estimated losses under repurchase agreements. At December 31, 2009, $0.2 million was recorded as an accrual for estimated losses under repurchase agreements. - 11 - Index 9. COMMITMENTS AND CONTINGENCIES, Continued. The Company was also contingently liable at September 30, 2010 to a financial institution on repurchase agreements in connection with financing provided by the institution to certain of the Company's independent home builders in connection with their purchase of the Company's housing products. This agreement provides for the Company to repurchase its products from the financing institution in the event that they have repossessed them upon a builder's default. Products repurchased from builders under this agreement are accounted for as a reduction in revenue and cost of sales at the time of repurchase. Although the estimated contingent liability without offsets for resale would be approximately $2.5 million at September 30, 2010 ($4.0 million at December 31, 2009), is reduced by the resale value of the products repurchased. The Company has evaluated the potential for losses under this agreement and has recorded an accrual of $0.1 million as of September 30, 2010 and December 31, 2009 for estimated losses under the repurchase agreement. Corporate Guarantees The Company was contingently liable under guarantees to financial institutions of their loans to independent dealers for amounts totaling approximately $0.6 millionat September 30, 2010 and $1.5 million at December 31, 2009. The Company had an agreement with a financial institution to form a private-label financing program to provide wholesale inventory financing to the Company's former recreational vehicle dealers. The agreement provided for a preferred program that provided financing subject to the standard repurchase agreement described above. In addition, the agreement provided for a reserve pool whereby the financial institution made available an aggregate line of credit not to exceed $40 million that provided financing for dealers that may not otherwise qualify for credit approval under the preferred program. No dealer being provided financing from the reserve pool could receive an aggregate line of credit exceeding $5 million. At September 30, 2010 the Company was contingently liable to the financial institutions up to a maximum of $2.0 million of aggregate losses, as defined by the agreement, incurred by the financial institutions on designated dealers with higher credit risks that were accepted into the reserve pool financing program. The Company has recorded a loss reserve of less than $0.1 million at September 30, 2010 and December 31, 2009 associated with these guarantees. Litigation During the second quarter of 2004, the Company entered into an agreement to provide financing of up to $4.9 million to a developer for the construction of a hotel for which the Company was to provide modular units. As of September 30, 2010, the Company provided $2.3 million in financing to the developer under this arrangement. No funding has been provided since December 2005. The loans are collateralized by a first priority interest in all tangible and intangible property of the borrower. The developer was unable to obtain a building permit, so the Company has pursued its legal remedies through litigation to recoup the financing extended to date. During the fourth quarter of 2006, the Company obtained title to the real estate that was partial collateral for this Note.On August 20, 2010, a judgment was entered in favor of the Company in the principal amount of $2.3 million plus interest of $0.3 million, plus additional interest accrued after June 5, 2006, plus all costs, including attorneys' fees incurred by the Company in connection with the enforcement of the Company's rights, plus the costs of the action. The liable parties are a company that has since gone out of business and an individual who was the principal owner of that business. In February 2009 the Company received a favorable verdict againstCrane Composites, Inc. f/k/a Kemlite for breach of contract and multiple warranty claims arising from the sale of defective sidewall materialto All American Group, Inc. subsidiaries. All of the counts alleged in the original complaint were found in favor of the Company. On April 17, 2009, the Company entered into a settlement agreement with Crane Composites, Inc., f/k/a Kemlite, with respect to this verdict rendered in favor of the Company and its subsidiaries, on the liability portion of this lawsuit.Pursuant to the terms of the settlement, Crane Composites paid the Company a total of $17.75 million in three installments, with the first installment of $10 million paid on May 8, 2009, the second installment of $3.875 million on June 1, 2009 and the final installment of $3.875 million on July 1, 2009. The settlement with Crane Composites, Inc. resulted in income of $14.9 million net of contingent attorney fees recorded in the first quarter of 2009. The parent Company acquired the claims that were subject to the settlement for fair value from its RV Group subsidiaries during the fourth quarter of 2008, prior to trial. Because the settlement is related to damages originally incurred by the recreational vehicle business, accounting rules required the Company to record this income under discontinued operations, even though the settlement is owned by the parent Company and not the RV Group. The Company was named as a defendant in a number of lawsuits alleging that the plaintiffs were exposed to levels of formaldehyde in FEMA-supplied trailers manufactured by the Company's subsidiaries (and other manufacturers) and that such exposure entitles plaintiffs to an award, including injunctive relief, a court-supervised medical monitoring fund, removal of formaldehyde-existing materials, repair and testing, compensatory, punitive and other damages, including attorneys’ fees and costs.The litigation proceeded through the class certification process. In December 2008, class certification was denied. - 12 - Index 9.COMMITMENTS AND CONTINGENCIES, Continued. In the third quarter of 2008, as a result of the favorable settlement of a lawsuit involving an insurance recovery, the Company recorded income of approximately $0.4 million. During the second quarter of 2008, as a result of the favorable settlement of two lawsuits involving insurance recoveries, the Company recorded income of approximately $1.0 million. During the first quarter of 2008, the Company also recorded income of approximately $1.0 million as a result of the favorable settlement of two lawsuits involving insurance recoveries. These favorable settlements are classified as a reduction to general and administrative expenses on the consolidated statement of operations. The Company is involved in various other legal proceedings, most of which are ordinary disputes incidental to the industryand most of which are covered in whole or in part by insurance. Management believes that the ultimate outcome of these matters and any liabilities in excess of insurance coverage and self-insurance accruals will not have a material adverse impact on the Company's consolidated financial position, future business operations or cash flows. 10.STOCK-BASED COMPENSATION. The Company has not granted any stock option awards since 2003. Compensation expense related to the Company's Employee Stock Purchase Plan was not significant for 2010 or 2009.Compensation expense related to prior year restricted stock grants was not material for the three and nine-month periods ended September30, 2010 and 2009. 11.RESTRICTED CASH. The Company had $12.7 million and $14.8 million of restricted cash as of September 30, 2010 and December 31, 2009, respectively. Restricted cash amounts are as follows (in thousands): September 30, December 31, Cash collateral for letters of credit (1) $ $ Indemnity escrow account (2) Cash collateral for workers compensation trust accounts Other - Total restricted cash $ $ (1) The amount classified as current assets is $5.1 million and $5.0 million as of September 30, 2010 and December 31, 2009. (2) The indemnity escrow account is related to the agreement for the asset sale of the recreational vehicle business. - 13 - Index 12.DEBT. On April 9, 2009, All American Group, Inc. and Lake City Bank entered into an agreement for a $2 million three-year note in exchange for cash loaned to the Company by Lake City Bank.The note is fully collateralized by certain properties, bears interest at the rate of 6.250% per annum, and has a maturity date of April 9, 2012.At September 30, 2010 and December 31, 2009, the amount outstanding was approximately $1.8 million and $1.9 million, respectively. On April 9, 2009, All American Group, Inc. gave a promissory note to Lake City Bank in connection with the bank’s provision of a $0.5 million working capital line of credit.The note is fully collateralized by certain properties, and borrowings against this line will bear interest at a variable rate, with a minimum interest rate of 5% per annum.This line of credit has a maturity date of March 31, 2012.At September 30, 2010, $0.5 million was outstanding on this line, and at December 31, 2009, there were no borrowings against this line of credit. Convertible Debt Loan Agreement On October 27, 2009, the Company completed a two-year $20.0 million loan agreement as borrowers with H.I.G. All American, LLC (H.I.G.) for $10.0 million of senior secured revolving notes and $10.0 million of convertible debt (Secured Subordinated Convertible Tranche B Notes).This loan agreement is collateralized by substantially all of the assets of the Company. As part of the Secured Subordinated Convertible Tranche B Notes, the Company also issued to H.I.G. an aggregate of approximately 6.7 million Common Stock Purchase Warrants exercisable at a price of $0.00001 per share upon the occurrence of a triggering event (as defined in the agreement) and prior to the tenth anniversary from the date of the loan agreement.The revolving notes bear interest at a rate equal to LIBOR plus 5%, payable in cash monthly.The convertible debt bears interest at the rate of 20% per annum, payable in either cash semiannually or as PIK interest that accrues and increases the principal amount.All principal and accrued interest on the Secured Subordinated Convertible Tranche B Notes is convertible into shares of the Company’s common stock at the election of H.I.G. and is exercisable at any time up until the end of the two-year term of the notes at the conversion price of $0.979 per share, the 90-day average stock price prior to the Letter of Intent. The warrants and Tranche B Note both contain anti-dilution protection in the event the Company issues in excess of 16,403,409 shares of its common stock. The Company recorded a debt discount on the convertible notes for the full $10.0 million due to the issuance of the Common Stock Purchase Warrants, as well as the existence of a beneficial conversion feature. The interest due to H.I.G. on the convertible debt on the March 30, 2010 due date was $0.9 million, and was added to the Note balance as PIK interest.As a result, at March 31, 2010, the Tranche B Note could be converted into 11,082,737 shares and the Warrant could be exercised for 6,871,536 shares, due to the anti-dilution protection. At March 31, 2010, the fair value adjustment to the warrants and the beneficial conversion feature and the additional shares resulting from the PIK interest resulted in an additional $3.5 million being recorded as a liability and an additional non-cash interest expense primarily as a result of the increase in the Company’s stock price between December 31, 2009 and March 31, 2010. During the first quarter of 2010, the Company failed to meet certain financial covenants of the H.I.G. All American Credit Agreement. H.I.G. did not declare the Company to be in default of any covenant and on April 5, 2010, the Company and H.I.G. All American, LLC (H.I.G.) entered into the First Amendment to the Loan Agreement (the “First Amendment”). Inthe First Amendment, H.I.G. waived specified Events of Default that had occurred under the Loan Agreement dated October 27, 2009 between the Company and H.I.G. prior to April 5, 2010. First Amendment to the Loan Agreement The Company and H.I.G. All American, LLC (H.I.G.) entered into the First Amendment to the Loan Agreement (the “First Amendment”) on April 5, 2010. The Company issued a new warrant to purchase up to 9,557,939 shares of the Company’s common stock (the “New Warrant”) exercisable at a price $0.00001 per share as consideration to H.I.G. for entering into the First Amendment. The warrant originally issued pursuant to the Loan Agreement (the “Original Warrant”) and the Tranche B Note were amended and restated to reflect the anti-dilution adjustments that occurred as a result of the issuance of the New Warrant. The Original Warrant, as amended, could be exercised for 10,925,926 shares, and the Tranche B Note now can be converted into 17,728,758 shares (including PIK interest due March 30, 2010). The amended and restated Original Warrant, the New Warrant and the amended and restated Tranche B Note all contain anti-dilution protection in the event the Company issues in excess of 16,403,409 shares of its common stock. The outstanding principal of the amended and restated Tranche B Note (including PIK interest) is convertible into shares of the Company’s common stock at the initial conversion price of $0.612 per share. - 14 - Index 12.DEBT, Continued. The First Amendment revised covenants and contains other modifications to thecredit agreement. As a result of the modifications, the Company will only have partial access to the $10 million revolving line of credit, for specified purposes, until the Company is in compliance with the original financial covenants of the loan agreement. The First Amendment has been accounted for as a debt extinguishment of the original debt in accordance with generally accepted accounting principles. The Company determined that the fair value of the new debt resulting from the First Amendment on April 5, 2010 to be approximately $8.4 million, while the face value of the debt continues to be $10.9 million.In determining the fair value of the new debt, the Company used a discount rate of 40%, representing the expected rate of return adjusted for risk. The difference between the fair value of the new debt and its previous carrying value and the unamortized closing costs related to the old debt resulted in a charge of $7.3 million being recorded as a loss on debt extinguishment.The Company recorded a debt discount on the convertible notes related to the First Amendment for the difference between the face value of $10.9 million and the fair value of $8.4 million. The amortization of the $2.5 million in debt discounts will be reported as an increase in debt and additional interest expense over the remaining term of the loan agreement. Amortization of debt discount on the original and FirstAmendment convertible notes amounted to $0.4 million and $2.0 million for the quarter and year-to-date periods ended September 30, 2010. The remaining unamortized discount was $1.7 million at September 30, 2010. The additional 6.6 million shares that the Tranche B Note can be converted into along with the additional warrants to purchase 13.6 million shares had a fair value of approximately $26.8 million as of the April 5, 2010 agreement date, which increased the Company’sderivative instrument liabilities and increased additional non-cash interest expense. The fair value of the warrants and the beneficial conversion feature were $10.4 million and $2.5 million, respectively, at June 30, 2010, and $7.6 million and $5.4 million, respectively, at December 31, 2009 and are recorded as a liability on the Consolidated Balance Sheet.At June 30, 2010, the fair value adjustment to the warrants and the beneficial conversion feature resulted in $30.3 million being recorded as a reduction to the derivative instruments liability and a reduction in non-cash interest expense primarily as a result of the decrease in the Company’s stock price between April 5, 2010 and June 30, 2010. For the second quarter of 2010, the net impact of the First Amendment and fair value valuation adjustments resulted in a reduction to net interest of $3.6 million. Warrant Exercise and New Warrant On August 3, 2010, H.I.G. All American, LLC (“H.I.G.”) exercised all of the warrants issued to them up to that date to purchase 20,483,865 shares of the Company’s common stock for $204.84 in connection with the Convertible Debt Loan Agreement dated October 27, 2009. As a result of the shares purchased by H.I.G., as of September 30, 2010, a total of 36,750,083 shares of common stock are outstanding, of which H.I.G. holds 55.7%.The exercise of the warrants resulted in a decrease to the derivative liability related to the warrants and an increase to common stock of $8.6 million.The carrying value of the derivative liability related to the warrants was $10.4 million on August 3, 2010, while the fair value was $8.6 million, which resulted in a reduction to the derivative instruments liability and a reduction in non-cash interest expense of $1.8 million. On August 5, 2010, in connection with the exercise of warrants by H.I.G., the Company issued a new warrant (the “New Warrant”) to H.I.G. that is exercisable forthe number of shares necessary to maintain H.I.G.’s percentage ownership of the Company’s common shares if the Company issues, on a fully diluted basis, more than 36,887,274 common shares. The New Warrant was issued pursuant to anti-dilution provisions contained in the original Loan Agreement dated October 27, 2009.The Company has determined that the new warrant is a derivative financial instrument.The Company has valued this warrant at $9.0 million which represents the fair value of the 25.6 million shares that would be exercisable when the convertible debt is converted to common shares.The Company does not believe, at this time, that any additional shares will be issued under the new warrant agreement during the remaining life of the debt agreement; and therefore, no additional shares have been assumed to be issued under the anti-dilution provision contained in the new warrant agreement. - 15 - Index 12.DEBT, Continued. Second Amendment to the Loan Agreement Operating results for the six-month period ended June 30, 2010 failed to meet the revised debt covenants set with H.I.G. All American, LLC (H.I.G.) in the First Amendment to the Loan Agreement. H.I.G. has waived the covenant defaults through July 31, 2010 in exchange for a waiver fee and expenses of $0.8 million representing the value of the penalties prescribed in the First Amendment, plus expenses, and the issuance on August 24, 2010 of the Second Amended and Restated Tranche B Note (the “Second Amendment”).The Second Amendment provides that the waiver fee and expenses, plus accrued interest on the convertible debt thru August 24, 2010 of $0.8 million, be added to the principal amount of the convertible note.As a result of the Second Amendment, the Tranche B Note has a face value of $12.5 million.The Board of Directors and H.I.G. are currently in discussions to work out mutually acceptable agreements for the remaining term of the debt agreement.Since the Company is not in compliance with the existing covenants, the convertible note is recorded as a current liability in current maturities of long-term debt and the fair value of derivative instruments relating to the new warrant and conversion feature was also recorded as a current liability. In accordance with the anti-dilution provisions contained in the original Loan Agreement dated October 27, 2009, as a result of the Second Amendment of August 24, 2010, the Tranche B Note can be converted into a total of 20.5 million shares, or an additional 2.8 million shares.As of the Second Amendment date of August 24, 2010, the additional 2.8 million shares associated with the Tranche B Note and the maximum 25.6 million shares related to the New Warrant that is exercisable to the extent that the debt is converted had a fair value of $9.1 million, which increased the Company’sderivative instrument liabilities and increased additional non-cash interest expense. The fair value of the new warrant and the beneficial conversion feature were $5.9 million and $0.7 million, respectively, at September 30, 2010, and $7.6 million and $5.4 million, respectively, at December 31, 2009 and are recorded as a liability on the Consolidated Balance Sheet.At September 30, 2010, the fair value adjustment to the warrants and the beneficial conversion feature resulted in $5.0 million being recorded as a reduction to the derivative instruments liability and a reduction in non-cash interest expense primarily as a result of the decrease in the Company’s stock price between July 1, 2010 and September 30, 2010. The interest due to H.I.G. on the convertible debt on the October 30, 2010 payment date was $0.4 million, and was added to the Note balance as PIK interest.At October 30, 2010, as a result of the PIK interest and due to the anti-dilution provisions,the Tranche B Note can be converted into an additional 0.6 million shares and the warrant that is exercisable to the extent the debt is converted increases an additional 0.7 million shares. Interest expense during the three and nine-month periods ended September 30, 2010 were as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Interest on H.I.G. Tranche B Note $ $
